

113 SRES 530 RS: Expressing the sense of the Senate on the current situation in Iraq and the urgent need to protect religious minorities from persecution from the Sunni Islamist insurgent and terrorist group the Islamic State, formerly known as the Islamic State of Iraq and the Levant (ISIL), as it expands its control over areas in northwestern Iraq.
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 575113th CONGRESS2d SessionS. RES. 530IN THE SENATE OF THE UNITED STATESJuly 30, 2014Mr. Portman (for himself, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Blunt, Mr. Boozman, Ms. Cantwell, Mr. Cardin, Mr. Chambliss, Ms. Collins, Mr. Crapo, Mr. Enzi, Mrs. Fischer, Mr. Grassley, Mr. Heller, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johanns, Mr. Kirk, Ms. Klobuchar, Ms. Landrieu, Mr. Lee, Mr. Levin, Mr. Manchin, Mr. Markey, Mr. McCain, Mr. Moran, Mr. Risch, Mr. Johnson of Wisconsin, Mr. Rubio, Mr. Sessions, Mrs. Shaheen, Ms. Stabenow, Mr. Thune, Mr. Wicker, Mr. Hatch, Mr. Durbin, Mr. Vitter, Ms. Ayotte, Mr. Kaine, Mr. Cruz, Mr. Coons, Mr. Roberts, and Mr. Burr) submitted the following resolution; which was referred to the Committee on Foreign RelationsSeptember 18, 2014Reported by Mr. Menendez, with an amendment and an amendment to the preamble and an amendment to the titleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicRESOLUTIONExpressing the sense of the Senate on the current situation in Iraq and the urgent need to protect
			 religious minorities from persecution from the Sunni Islamist insurgent
			 and terrorist group the Islamic State, formerly known as the Islamic State
			 of Iraq and the Levant (ISIL), as it expands its control over areas in
			 northwestern Iraq.Whereas Iraq is currently embroiled in a surge of violence arising from an Islamic State in Iraq
			 and the Levant (ISIL)-led offensive that began in
			 Anbar
			 province and has spread to key locations such as Mosul, Tikrit, and
			 Samarra and continues to engulf the region in violence and instability;Whereas, on June 29, 2014, ISIL leader Abu Bakr al-Baghdadi renamed the group the Islamic State and
			 pronounced himself Caliph of a new Islamic Caliphate encompassing the
			 areas under his control, and Mr. al-Baghdadi has a stated mission of
			 spreading the Islamic
			 State and caliphate across the region through violence against Shiites,
			 non-Muslims, and unsupportive Sunnis;Whereas Iraq's population is approximately 31,300,000 people,  with 97 percent identifying
			 themselves as
			 Muslim and the approximately 3 percent of religious minorities groups
			 comprising of Christians, Yezidis, Sabean-Mandaeans, Bahais, Shabaks,
			 Kakais, and Jews;Whereas the Iraqi Christian population is estimated to be between 400,000 and 850,000, with
			 two-thirds being Chaldean, one-fifth Assyrian, and the remainder
			 consisting of Syriacs, Protestants, Armenians, and Anglicans;Whereas the Iraqi constitution provides for religious freedom by stating that no law may be enacted that contradicts the principles of democracy,no law may be enacted that
			 contradicts the rights and basic freedoms stipulated in this Constitution,
			 and [this Constitution] guarantees the full religious rights to freedom of
			 religious belief and practice of all individuals such as Christians,
			 Yazidis, and Mandean Sabeans;Whereas over 1,000,000 people have been displaced by violence in Iraq, and reports have surfaced of
			 targeted harassment, persecution, and killings of Iraqi religious
			 minorities by the Islamic State with little to no protection from the
			 Government of Iraq and other security forces;Whereas the fall of Mosul in particular has sparked enough anxiety among the Christian population
			 that, for the first time in 1,600 years, there was no Mass in that city;Whereas over 50 percent of Iraq's Christian population has fled since the fall of Saddam Hussein,
			 and the government under Prime Minister Nouri al-Maliki has not upheld its
			 commitment to protect the rights of religious minorities;Whereas the United States Government has provided over $73,000,000 of cumulative assistance to
			 Iraq's minority populations since 2003 through economic development,
			 humanitarian services, and capacity development;Whereas 84,902 Iraqis have resettled to the United States between 2007 and 2013 and over 300,000
			 Chaldean and Assyrians currently reside throughout the country,
			 particularly in Michigan, California, Arizona, Illinois, and Ohio; andWhereas President Barack Obama recently declared on Religious Freedom Day, Foremost among the rights Americans hold sacred is the freedom to worship as we choose … we also
			 remember that religious liberty is not just an American right; it is a
			 universal human right to be protected here at home and across the globe.
			 This freedom is an essential part of human dignity, and without it our
			 world cannot know lasting peace:  
    Now, therefore, be itWhereas Iraq is currently embroiled in a surge of violence arising from an ISIL-led offensive that
			 began in
			 Anbar
			 province and has spread to key locations such as Mosul, Tikrit, and
			 Samarra and continues to engulf the region in violence and instability;Whereas, on June 29, 2014, ISIL leader Abu Bakr al-Baghdadi renamed the group the Islamic State and
			 pronounced himself Caliph of a new Islamic caliphate encompassing the
			 areas under his control, and Mr. al-Baghdadi has a stated mission of
			 spreading the Islamic
			 State and caliphate across the region through violence against Shiites,
			 non-Muslims, and unsupportive Sunnis;Whereas Iraq's population is approximately 31,300,000 people,  with 97 percent identifying
			 themselves as
			 Muslim and the approximately 3 percent of religious minorities groups
			 comprising of Christians, Yezidis, Sabean-Mandaeans, Bahais, Shabaks,
			 Kakais, and Jews;Whereas the Iraqi Christian population is estimated to be between 400,000 and 850,000, with
			 two-thirds being Chaldean, one-fifth Assyrian, and the remainder
			 consisting of Syriacs, Protestants, Armenians, and Anglicans;Whereas the Iraqi constitution provides for religious freedom by stating that no law may be enacted that contradicts the principles of democracy,no law may be enacted that
			 contradicts the rights and basic freedoms stipulated in this Constitution,
			 and [this Constitution] guarantees the full religious rights to freedom of
			 religious belief and practice of all individuals such as Christians,
			 Yazidis, and Mandean Sabeans;Whereas the fall of Mosul in particular has sparked enough anxiety among the Christian population
			 that, for the first time in 1,600 years, there was no Mass in that city;Whereas over 50 percent of Iraq's Christian population has fled since the fall of Saddam Hussein,
			 and the government under Prime Minister Nouri al-Maliki did not uphold its
			 commitment to protect the rights of religious minorities;Whereas the United States Government has provided over $73,000,000 of cumulative assistance to
			 Iraq's minority populations since 2003 through economic development,
			 humanitarian services, and capacity development;Whereas 84,902 Iraqis have resettled to the United States between 2007 and 2013 and over 300,000
			 Chaldean and Assyrians currently reside throughout the country,
			 particularly in Michigan, California, Arizona, Illinois, and Ohio; andWhereas President Barack Obama recently declared on Religious Freedom Day, Foremost among the rights Americans hold sacred is the freedom to worship as we choose … we also
			 remember that religious liberty is not just an American right; it is a
			 universal human right to be protected here at home and across the globe.
			 This freedom is an essential part of human dignity, and without it our
			 world cannot know lasting peace.:  
    Now, therefore, be itThat the Senate—(1)reaffirms its commitment to promoting and protecting religious freedom around the world and
			 providing relief to minority groups facing persecution;(2)calls on the Department of State to work with the Kurdistan Regional Government, the
			 Government of Iraq, neighboring countries, the diaspora community in
			 the United States, and other key stakeholders to help secure safe havens
			 for those seeking safety and protection from religious persecution in
			 Iraq;(3)respectfully requests the addition of a Special Representative for Religious Minorities to be
			 included in Iraq's government; and(4)urges the President to ensure the timely processing of visas for Iraq's minority groups fleeing
			 religious persecution, in accordance with existing United States
			 immigration law and national security screening procedures.That the Senate—(1)reaffirms its commitment to promoting and to protecting religious freedom around the world;(2)calls on the Department of State to work with the Government of Iraq, the Kurdistan Regional
			 Government, neighboring countries, the diaspora community in the United
			 States, and other key stakeholders to address the urgent plight of those
			 Iraqi minority groups seeking safety and protection from persecution in
			 Iraq;(3)respectfully requests the Government of Iraq to prioritize the issue of protecting religious
			 minorities
			 and take concrete action to enact and enforce laws protecting religious
			 freedom; and(4)urges the President to ensure the timely processing of visas for Iraq's minority groups fleeing
			 religious persecution, in accordance with existing United States
			 immigration law and national security screening procedures.Amend the title so as to read:	A resolution expressing the sense of the Senate on the current situation in Iraq and the urgent
			 need to protect religious minorities from persecution from the terrorist
			 group the Islamic State of Iraq and the Levant (ISIL)..   September 18, 2014Reported with an amendment and an amendment to the preamble and an amendment to the title